PER CURIAM.
We have for review the decision in Doyle-Vallery v. Aranibar, 838 So.2d 1198 (Fla. 2d DCA 2003), which certified conflict with the decision in Allstate Insurance Co. v. Sarkis, 809 So.2d 6 (Fla. 5th DCA 2001), which this Court subsequently approved in Sarkis v. Allstate Insurance Co., 863 So.2d 210 (Fla.2003). We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We accept jurisdiction in this case, summarily quash the decision of the Second District Court of Appeal, and remand for reconsideration in light of our decision in Sarkis.
It is so ordered.
PARIENTE, C.J., and WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.